DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020, 07/07/2020, and 01/25/2021 was filed after the mailing date of the Application on 02/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burt (US 2014/0097367).
With regards to claim 1:	Burt discloses (refer to Fig. 1 below) a water usage control and monitoring system (36) comprising:
a proportional control valve (linear valve stem movement actuator 14, motor and gear train 44, linkage assembly 45 and valve plug 100) including a valve body (18) having an inlet port (41) and an outlet port (42), a valve element (plug 100) assembled with the valve body and disposed between the inlet port and the outlet port, and an electronically operated actuator (44, 
an upstream pressure sensor (20) in fluid communication with the inlet port (41);
a downstream pressure sensor (21) in fluid communication with the outlet port (42); and
a control module (module including pressure-dependent-mode water valve position controller 11, pressure-independent-mode water valve position controller 13 and anti-cavitation control module 26 ([0077], [0082], and [0084]) and Figs. 5A and 5B) operatively connected with the electronically operated actuator ([0094], [0111] and [0127]), and in communication with the upstream and downstream pressure sensors, wherein the control module is configured to operate the electronically operated actuator in response to pressure indicating signals from the upstream and downstream pressure sensors, to adjust the valve element to one of the plurality of flow positions to adjust a pressure differential across the valve element to substantially match a predetermined pressure differential (maximum allowable pressure differential/differential pressure drop out of the cavitation zone ([0056], [0111] and [0127]).
With regards to claim 2:	Burt discloses the system of claim 1, wherein the predetermined pressure differential is less than about 10 psi (see FIG. 11 and [0056]).
With regards to claim 7:
Burt discloses the system of claim 1, wherein the valve element comprises a stem with a tapered flow regulating stem tip (100) engageable with an annular valve seat (101) in the valve body when the valve element is in the closed position.


    PNG
    media_image1.png
    792
    910
    media_image1.png
    Greyscale

Fig. 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burt (US 2014/0097367).
With regards to claim 3: 	Burt discloses the system of claim 1, but fails to teach the plurality of flow positions includes a minimum flow position providing a flow rate of less than 0.05 gpm at a pressure differential of 5 psi. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the flow positions to include a minimum flow position providing a flow rate of less than 0.05 gpm at a pressure differential of 5 psi for a particular application wherein this value works best since discovering the optimum value of a result effective variable involves only skill in the art.
With regards to claim 4: 	Burt discloses the system of claim 1, but fails to teach the open position provides a flow rate of at least 10 gpm at a pressure differential of 5 psi. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the open position to provide a flow rate of at least 10 gpm at a pressure differential of 5 psi for a particular application wherein this value works best since discovering the optimum value of a result effective variable involves only skill in the art.
Claims 11-14, and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burt (US 2014/0097367) and in view of Titus (US 5,636,653).
With regards to claim 11: 	Burt discloses a method of monitoring fluid usage (valve 18 and actuator assembly 36) in a fluid system, the method comprising:
 	providing a proportional control valve (linear valve stem movement actuator 14, motor and gear train 44, linkage assembly 45 and valve plug 100) including a valve element (100) 
 	measuring a first pressure upstream (via pressure sensor (20)) of the valve element and a second pressure (via pressure sensor (21)) downstream of the valve element to identify a pressure differential (pressure drop) across the valve element (see [0047]);
 	in response to the identified pressure differential, adjusting the proportional control valve to one of a plurality of flow positions to adjust the pressure differential across the valve element to substantially match a predetermined pressure differential (maximum allowable pressure differential/differential pressure drop out of the cavitation zone (see [0056], [0111] and [0127]);
 	determining a flow rate through the proportional control valve based on the first pressure, the second pressure, and the adjusted flow position of the valve element (see [0048]).
 	Burt fails to teach of based on the determined flow rate over time, determining an amount of fluid usage in the fluid system.
	Titus teaches (refer to Fig. 6 and 7) the method of monitoring an amount of fluid usage in a fluid system (Abstract) and teaches of based on the determined flow rate over time, determining an amount of fluid usage in the fluid system (Column 10, lines 28-41) and further teaches that the amount of fluid usage is used to meter the fluid flowing through a fluid delivery system (Column 1, lines 5-7).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of monitoring fluid usage of Burt  the step of determining an amount of fluid usage as taught by Titus in order to meter the fluid flowing through a fluid delivery system.

With regards to claim 12:
Burt, as modified, discloses the method of claim 11, wherein measuring the first and second pressures comprises transmitting upstream and downstream pressure signals (Burt, [0110] and [0128]) to a control module (module including pressure-dependent-mode water valve position controller 11, pressure-independent mode water valve position controller 13 and anti-cavitation control module 26; (Burt, [0077], 0082] and [0084]) from upstream (20) and downstream (21) pressure sensors in fluid communication with inlet (41) and outlet (42) ports of the proportional control valve (Burt, [0078]).
With regards to claim 13:
Burt, as modified, discloses (refer to Fig. 1 above) the method of claim 12, wherein the proportional control valve includes an electronically operated actuator (motor and gear train 44, linkage assembly 45) operable to adjust the valve element (Burt, [0079]), wherein adjusting the proportional control valve comprises transmitting a control signal from the control module to the electronically operated actuator (Burt, [0094], [0111] and [0127]).
With regards to claim 14:
Burt, as modified, discloses the method of any of claim 11, wherein the predetermined pressure differential is less than about 10 psi (Burt, FIG.11 and [0056]).
With regards to claim 18:
Burt, as modified, discloses (Titus, column 2, line 36 to Column 3, line 63) the method of any of claim 11, further comprising comparing the determined flow rate to stored flow rate signatures for a plurality of fixtures (appliances 44, 40, 48; Titus FIG. 3) in the fluid system to identify usage of one of the plurality of fixtures.

With regards to claim 19:
 	Burt, as modified, discloses (Titus, Column 3, lines 52-63) the method of claim 18, further comprising generating a user communication indicating a likely leak at the one of the plurality of fixtures when fluid usage consistent with leakage is measured after identified usage of one of the plurality of fixtures.
With regards to claim 20:
 	Burt, as modified, discloses (Titus, column 2, line 36 to Column 3, line 63) the method of claim 11, further comprising comparing the determined flow rate over time to one or more thresholds corresponding to improper fluid usage, and in response to the determined flow rate over time exceeding one of the one or more thresholds, generating a user communication indicating likely improper fluid usage.
With regards to claim 21:
 	Burt, as modified, discloses (see Titus, FIG. 19, step 262 to 266) the method of any of claim 11, further comprising comparing the determined flow rate over time to one or more thresholds corresponding to improper fluid usage, and in response to the determined flow rate over time exceeding one of the one or more thresholds, automatically moving the proportional control valve to a closed position.
With regards to claim 22:
 	Burt, as modified, discloses (refer to Fig. 1 above and FIG. 3 of Titus) a method of identifying usage of a water fixture in a plumbing system including at least first and second water fixtures (Appliances) operable to supply water from a water source (20), the method comprising:


 	measuring a flow rate from the water source to the plumbing system (based on the first pressure, the second pressure, and the adjusted flow position of the valve element (see Burt,  [0048]); and
 	comparing the measured flow rate with the first identifiable flow characteristic to identify use of the first water fixture (Titus, column 2, line 36 to Column 3, line 63).
With regards to claim 23:
 	Burt, as modified, discloses the method of claim 22, wherein measuring the flow rate from the water source to the plumbing system comprises:
 	providing a proportional control valve (linear valve stem movement actuator 14, motor and gear train 44, linkage assembly 45 and valve plug 100) including a valve element (100) operable to control fluid flow from the water source to the plumbing system;
measuring a first pressure upstream (via pressure sensor 20) of the valve element and a second pressure downstream (via pressure sensor 21) of the valve element to identify a pressure differential across the valve element; and
 in response to the identified pressure differential, adjusting the proportional control valve to one of a plurality of flow positions to adjust the pressure differential across the valve element to substantially match a predetermined pressure differential (maximum allowable pressure differential/differential pressure drop out of the cavitation zone (Burt, [0056], [0111] and [0127]); and

With regards to claim 24:
 Burt, as modified, discloses the method of claim 23, wherein measuring the first and second pressures comprises transmitting upstream and downstream pressure signals (Burt, [0110] and [0128]) to a control module (module including pressure-dependent-mode water valve position controller 11, pressure-independent mode water valve position controller 13 and anti-cavitation control module 26; (Burt, [0077], 0082] and [0084]) from upstream (20) and downstream (21) pressure sensors in fluid communication with inlet (41) and outlet (42) ports of the proportional control valve (Burt, [0078]).
With regards to claim 25:
 Burt, as modified, discloses the method of claim 24, wherein the proportional control valve includes an electronically operated actuator (motor and gear train 44, linkage assembly 45)  operable to adjust the valve element (Burt, [0079]), wherein adjusting the proportional control valve comprises transmitting a control signal from the control module to the electronically operated actuator (Burt, [0094], [0111] and [0127]).
With regards to claim 26:
 Burt, as modified, discloses the method of claim 22, further comprising varying a supply of water from the water source to the plumbing system to apply water pressure to the plumbing system across a predetermined range of pressure values, wherein the first flow modulating device is configured to provide the first identifiable flow characteristic across the predetermined range of pressure values (Titus, column 2, line 36 to Column 3, line 63).

With regards to claim 27:
 Burt, as modified, discloses the method of claim 22, wherein the first flow modulating device comprises a pressure compensating aerator (Since the first modulating device is connected to the water fixture (Appliance), and it is common that Appliance such as sink is provide with water pressure aerator).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burt (US 2014/0097367) and in view of Parker et al. (US 8,960,637).
With regards to claim 8: 	Burt discloses the system of claim 1, wherein the valve the electronically operated actuator for the valve element comprises a motorized rotary actuator.
	Burt fails to disclose the valve element comprises a threaded stem.
	Parker et al. discloses (refer to Fig. 2 below) an electronically operated valve actuated by a motorized rotary actuator (2, 4), wherein the valve (9, 7) comprises a threaded stem (7).

    PNG
    media_image2.png
    1127
    879
    media_image2.png
    Greyscale

Fig. 2

	Burt, as modified, discloses the system of claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/MINH Q LE/            Primary Examiner, Art Unit 3753